The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 15, 2015

                                     No. 04-14-00555-CR

                                     Robert MARTINEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 307125
                        Honorable Jason K. Pulliam, Judge Presiding

                                        ORDER
        On November 12, 2014, we abated this appeal and remanded it to the trial court to
conduct a hearing. We ordered the trial court to determine whether Appellant was indigent,
currently represented by counsel, or desires court-appointed counsel.
        As ordered, the trial court held a hearing, determined Appellant was indigent, appointed
counsel for appeal, and made findings of fact and conclusions of law. The trial court clerk and
court reporter each filed supplemental records.
       Our November 12, 2014 order is satisfied. We REINSTATE this appeal on this court’s
docket. Appellant’s brief is due THIRTY DAYS from the date of this order. See TEX. R. APP. P.
31.1.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court